ON APPLICATION FOR REHEARING
Decided June 1, 1936
By THE COURT
Submitted on application, for rehearing.
This application presents no new contentions nor does it direct attention to questions which were not considered by the court when the original opinion was in preparation. It is our opinion from an examination of all of the evidence that the title offered by the defendant executor was not encumbered and that the actions and conduct of said defendant were not such as to amount to a waiver of tender of the purchase price on the part of the plaintiff.
The court adheres to its former opinion. The application for rehearing is denied.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.